Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
Applicant submits that independent Claims 9-10, 21, and 23 include similar amendments or features. As such, the below analysis will also apply to independent Claims 9-10, 21, and 23.
Applicant further submits that PFEIFFER, KIM, and COLLET, whether considered individually or in proper combination, still do not teach or suggest the aforementioned features recited in independent Claim 7. That is to say, KIM and COLLET does not remediate the deficiencies of PFEIFFER, and therefore, the aforementioned features of the present invention recited in independent Claim 7, still does not result.
PFEIFFER describe in [0036] as follows: “FIG. 3 shows a side view of a point cloud 40 as is calculated by way of example in the computing unit 18 for the 3D spatial shape of the inner wall of the shoe 26. Along a cutting line 42, a convex envelope 44 of the interior is produced as is established from the point cloud by the computing unit 18. It can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear and deletes them from the 3D model.”
KIM describes in [0040] as follows: "At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively.”
COLLET describes in [0037] as follows: "Computation of V(P), the reference images Iref and starting points Po include converting the point clouds PCST and PCSL to depth maps."
However, a review of PFEIFFER, KIM, and COLLET indicates PFEIFFER, KIM, and COLLET, whether considered individually or in proper combination, still do not teach or suggest the aforementioned configurations recited in the presently amended claims. In particular, PFEIFFER describes in [0036] that “It can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear and deletes them from the 3D model”. KIM describes in [0040] that “At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively”.
Examiner replies that:
Examiner agrees that the current prior art reference do not teach the amended claim language.
Allowable Subject Matter
Claims 21, 23 are allowed.
Election/Restrictions
Newly amended claims 7, 8-13, 17-18, 22, 24, 30-37 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7, 8-13, 17-18, 22, 24, 30-37 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Examiner Notes
Although claims were withdrawn above, Examiner notes 5760778 checks adjacent voxels, and if it is surrounded the voxel is discarded. 6674894 removes voxels surrounded in multiple directions by adjacent voxels. 20050151734 eliminates inner voxels.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616